Citation Nr: 0609339	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03- 30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for asthma. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

The veteran currently receives compensation for service-
connected allergic rhinitis, rated as 30 percent disabling 
since July 1977.

The record contains letters from two physicians written in 
March 2002 and March 2003 with supporting treatment records 
that show periodic diagnosis and treatment for asthma 
starting in February 1995.  Both physicians stated that they 
reviewed the service medical records provided by the veteran.  
One stated that the records showed in-service treatment for 
similar symptoms but the trigger for the condition was not 
clear.  The other physician stated: 

Often the asthma is associated with a preceding or 
concomitant allergic rhinitis exacerbation.  
Current medical literature supports a strong 
association between allergic rhinitis and asthma; 
often the two medical entities occur together in 
the same individual.  I suspect [the veteran] had 
concurrent asthma during his time of military 
service, although after review of his military 
medical records, no documentation was found. 

The statements suggest a relationship between his 
current asthma and his already service-connected 
allergic rhinitis.  A VA examination and opinion would 
be helpful.  See 38 C.F.R. §§ 3.159, 3.310 (2005). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to assess the nature, 
severity, onset, and etiology of his 
current respiratory condition.  Provide 
the examiner with the claims file for 
review.  Request that the examiner 
discuss the veteran's in-service symptoms 
of shortness of breath, cough, 
congestion, and tightness in the chest.  
Request that the examiner provide the 
following opinions:

(a) Is it as likely as not (50 
percent or more probability) that 
the veteran's asthma was present 
during his service?
(b) Is it as likely as not that the 
veteran's asthma is proximately due 
to or a result of his service-
connected allergic rhinitis?
(c) Is it as likely as not that the 
veteran's asthma is increased in 
severity (aggravated) by his 
service-connected allergic rhinitis?

2.  Then, readjudicate the claim for 
service connection for asthma.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

